ORDER GRANTING REINSTATEMENT
GIVAN, Chief Justice.
Comes now Robert Charles Levinson and files his Verified Petition for Reinstatement and comes now the Disciplinary Commission of this Court and recommends that the Petitioner, Robert Charles Levinson, be readmitted to the practice of law, subject to the requirement that he file semiannual reports from his physicians with the Commission.
Upon examination of this cause, this Court now finds that the Petitioner was disbarred from the practice of law on February 25, 1983. In re Levinson (1983), Ind., 444 N.E.2d 1175. Subsequently, he filed postjudgment pleadings contending that he was not responsible for his actions by reason of mental impairment and, by order of this Court, a majority of the Court agreed to allow Petitioner to seek reinstatement, prior to the expiration of five years, upon a showing that he is free of mental impairment. Upon further petition and show, on July 18, 1984, this Court authorized the filing of the Petition For Reinstatement. The Disciplinary Commission, upon hearing, has found that Respondent meets the criteria for reinstatement as set forth in Admission and Discipline Rule 23, Section 4, and recommends reinstatement subject to the filing of semiannual medical reports. This Court now further finds that the recommendation of the Disciplinary Commission should be approved.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED by this Court that the Petitioner, Robert Charles Levin-son is hereby reinstated to the practice of law in this state, subject to the requirement that he file with the Disciplinary Commission of this court semiannual reports from *981his physician that the petitioner is free of mental impairment.
The Clerk of this Court shall forward a copy of this Order to all parties who were given notice of disbarment.
DeBRULER, SHEPARD and DICKSON, JJ., concur.
PIVARNIK, J., dissents.